Case 5:20-cv-03778-LHK Document 124-1 Filed 12/10/20 Page 1 of 4
        Case 5:20-cv-03778-LHK Document 124-1 Filed 12/10/20 Page 2 of 4




           CURRICULUM VITAE OF ALEXANDER A. CHRISTOPHOROFF
I, Alexander A. Christophoroff (also known as Alexander Khristoforov or Alexandre
Khristoforov due to different transliteration), am a Russian attorney-at-law (advocate) and a
partner at the Moscow Office of the law firm Gowling WLG.
Gowling WLG is an international law firm, with more than 1,400 legal professionals across
offices in eighteen cities worldwide, including in North America, Europe, Asia, and the Middle
East.
                                         EDUCATION
I graduated from the law department of the Lomonosov Moscow State University, receiving
lawyer's diploma (equivalent to Juris Doctor) with high honors in 1986. Since then, I have been
uninterruptedly practicing law in Russia, including from 1986 until 1997 in the state service, and
since 1997 in private practice.
I was also trained in the U.S. legal system from 1995 through 1997 in joint courses administered
by Emory University and the Russian Legal Academy, Moscow, Russia, and in 1998 at the
Federal Judicial Center, Washington, D.C.
My additional education includes:
       Moscow Informatics and Computers People's University, Diploma in Computing and
        Data Processing (1990 – 1991)
       English in Exeter (UK), Certificate (1996)
       Special Trade Policy Course of the World Trade Organization (Switzerland), Certificate
        (1997).
                                  STATE SERVICE (1986 – 1997)
As a lawyer in state service from 1986 through 1997, I worked in the USSR State Committee for
Inventions and Discoveries, which, after the collapse of the USSR in 1991, became the Patent
and Trademark Office of Russia (Rospatent). I joined as an attorney-adviser, and in 1992 I
became the General Counsel of Rospatent and a Member of Rospatent’s Board of Directors.
My work for Rospatent included drafting Russian legislation prepared within the agency, in
particular the Law of the Russian Federation “On legal protection of software programs and data
bases”; participating in legislative work on the bills prepared at other agencies or branches of
government, in particular Part I of the Civil Code of the Russian Federation; negotiating bilateral
and multilateral international treaties and respective aspects of trade agreements and scientific
cooperation agreements; working parties on Russia's accession to the International Space Station
Project and on Russia's accession to the World Trade Organization.

                                                 1
        Case 5:20-cv-03778-LHK Document 124-1 Filed 12/10/20 Page 3 of 4



I was elected Vice-Chairman of a group of experts of the World Intellectual Property
Organization on settlement of disputes.
In 1996, I was the negotiator for Russia at U.S. and Russia intergovernmental talks on the
“Special 301” review of the state of international intellectual property protection.
I also represented Patent & Trademark Office and the Government of Russia in the courts in IP
and labor law cases.
                            PRIVATE PRACTICE (1997 – Present)
I practiced in the Law office No. 1 of the Moscow Bar Chamber (also known as Zhigachov &
Christophoroff) as deputy head from 1997 through 1998. I practiced in McGuire Woods’
Moscow office as partner from 1998 through 2002. From 2002 through 2010 I practiced in
Zhigachov & Christophoroff law firm as a name partner and deputy managing partner. Since
2010, I have practiced in Gowling WLG’s (originally Gowlings) Moscow Office.
I am duly admitted to the bar in Russia since 1997. I am currently a member in good standing of
the Bar of Moscow, Russia (Registration number 77/305 in the respective official register),
which gives me the legal right to opine on matters of Russian law.
I have personally prepared and tried more than 100 civil cases in various Russian courts,
including intellectual property disputes, labor disputes, and corporate/shareholders disputes.
I participated in further development of the Civil Code of the Russian Federation.
I negotiated acquisitions and settlements in Russia and provided numerous opinions.
In particular, I provided opinions for use in various Russian courts, as well as a few opinions
for use in non-Russian courts, namely for the following foreign cases:
Nord Service, Inc. v. Jacob Palter et al., in the United States District Court for the Eastern
District of Texas, Marshall Division, civil action No. 2:06-CV-548-LED – on the procedural
issues of litigation in Russia;
Nord Service, Inc. and Nefco Petroleum, LLC v. Sergey Veselkov, et al., in the Supreme Court
of the State of New York, County of New York, No. 114495/2007 – also on the procedural
issues of litigation in Russia;
Bystronic Laser AG v. Tomologic AB in the Switzerland court – on the ownership of inventions
made by an employee in Russia (2018);
A collective lawsuit by Stichting Brein v. Yisp B.V., Worldstream B.V. and Serverius B.V. (“the
Moonwalk case”) in the Netherlands court– on the software legal protection in Russia (2019).
I am also a Russian patent attorney and a Eurasian patent attorney, and I currently serve as the
President of the Chamber of Patent Attorneys, which is the largest Russian association of patent
attorneys.

                                                 2
        Case 5:20-cv-03778-LHK Document 124-1 Filed 12/10/20 Page 4 of 4



I teach a law course at the Logos-M training institution in Moscow and also give one-time
lectures on civil law at other Russian training institutions.
I am the author of “Intellectual Property, Russia and WTO” brochure published by the European
Commission in 2006 in Russian, an article on litigation in Russia published in GRUR
International in 1994, and a number of articles in Russian legal press. I co-authored an article
on a new type of court in Russia in “The Patent Lawyer”, March/April 2014, and articles on
Russian law in a few international legal textbooks.
I have been recognized as one of the Russian leading lawyers for many years by a number of
rankings, including by, among others, The Best Lawyers (including the title of Lawyer of the
Year, which was awarded in 2013, 2018 and 2020), Chambers and Partners, Managing
Intellectual Property and Who’s Who Legal.
My native language is Russian, but I fluently read, write and speak English.




                                                  3
